UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34375 CYTORI THERAPEUTICS, INC. (Exact name of Registrant as Specified in Its Charter) DELAWARE 33-0827593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, SAN DIEGO, CALIFORNIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 458-0900 Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated Filero Accelerated Filer x Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of April 30, 2013, there were 67,183,050 shares of the registrant’s common stock outstanding. CYTORI THERAPEUTICS, INC. INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets as of March 31, 2013 and December 31, 2012 (unaudited) 3 Consolidated Condensed Statements of Operations and Comprehensive Loss for the three months ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Consolidated Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 38 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) As of March 31, 2013 As of December 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $374,000 and of $278,000 in 2013 and 2012, respectively Inventories, net Other current assets Total current assets Property and equipment, net Restricted cash and cash equivalents Investment in joint venture Other assets Goodwill Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term obligations, net of discount Current portion of termination fee obligation — Warrant liability Total current liabilities Deferred revenues, related party — Deferred revenues Option liability Long-term deferred rent and other Long-term obligations, net of discount, less current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; -0- shares issued and outstanding in 2013 and 2012 — — Common stock, $0.001 par value; 95,000,000 shares authorized; 67,173,050 and 65,914,050 shares issued and outstanding in 2013 and 2012, respectively Additional paid-in capital Accumulated other comprehensive loss (110,000 ) — Accumulated deficit (282,395,000 ) (274,728,000 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 3 Index CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, Product revenues $ $ Cost of product revenues Gross profit Development revenues: Development, related party — Development revenue — Government contracts and other Operating expenses: Research and development Sales and marketing General and administrative Change in fair value of warrant liability (334,000 ) Change in fair value of option liability (270,000 ) Total operating expenses Operating loss ) ) Other income (expense): Interest income — Interest expense ) ) Other expense, net ) ) Equity loss from investment in joint venture ) ) Total other expense ) ) Net loss ) ) Other comprehensive loss – foreign currency translation adjustments ) — Comprehensive loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted average common shares SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 4 Index CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing costs and debt discount Increase (decrease) in allowance for doubtful accounts (24,000 ) Change in fair value of warrant liability (334,000 ) Change in fair value of option liability (270,000 ) Stock-based compensation Equity loss from investment in joint venture Increases (decreases) in cash caused by changes in operating assets and liabilities: Accounts receivable Inventories (477,000 ) (56,000 ) Other current assets (28,000 ) (298,000 ) Other assets (974,000 ) (22,000 ) Accounts payable and accrued expenses (523,000 ) (83,000 ) Deferred revenues, related party (638,000 ) — Deferred revenues (1,203,000 ) (68,000 ) Long-term deferred rent (6,000 ) Net cash used in operating activities (9,294,000 ) (7,714,000 ) Cash flows from investing activities: Purchases of property and equipment (81,000 ) (25,000 ) License agreement termination fee (200,000 ) — Net cash used in investing activities (281,000 ) (25,000 ) Cash flows from financing activities: Principal payments on long-term obligations (2,485,000 ) (71,000 ) Proceeds from exercise of employee stock options and warrants — Proceeds from sale of common stock Costs from sale of common stock (184,000 ) (56,000 ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (70,000 ) — Net decrease in cash and cash equivalents (9,313,000 ) (2,523,000 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flows information: Cash paid during period for: Interest $ $ Supplemental schedule of non-cash operating, investing and financing activities: Capital equipment lease $
